 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 15 
58Solutia, Inc. 
and
 United Food & Commercial Work-
ers Union Local 414c/In
ternational Chemical Workers Union Council, affiliated with United 
Food and Commercial Workers International 

Union, CLC and IUE-CWA, Local 288, Interna-
tional Union of Electroni
c, Electrical,
 Salaried, 
Machine and Furniture 
Workers of America, 
AFLŒCIO.  
Case 01ŒCAŒ045447 
July 15, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE On July 30, 2010, Administrative Law Judge Jeffrey 
D. Wedekind issued the at
tached decision.  The Re-
spondent filed exceptions and 
a supporting brief, the Act-
ing General Counsel and the Charging Party filed an-
swering briefs, and the Respondent filed a reply brief.  
The General Counsel and the Charging Party filed cross-

exceptions and supporting briefs, and the Respondent 
filed answering briefs to bo
th parties™ cross-exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the 
record in light of the ex-
ceptions,1 cross-exceptions, and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions and 
to adopt the recommended Order as modified.
2                                                  1 The Respondent urges the Board to disregard the Charging Party™s 
brief in support of its cross-exceptions
 because it fails to comply with 
the Sec. 102.46(c) of the Board Rules and Regulations.  Specifically, 
the Respondent contends that the 
Charging Party™s brief is deficient 
because the arguments fail to refere
nce the exceptions to which they 
relate.  The Board has discretion in determining compliance with its 
regulations, and finds that the Chargi
ng Party™s brief is in substantial 
compliance with the relevant rules.  See, e.g., 
Metta Electric
, 338 
NLRB 1059 (2003) (finding brief substantially complies with Sec. 
102.46(c) and exercising 
discretion to accept it despite nonconformity 
with rule), enfd. in relevant part sub nom. 
JHP & Associates, LLC v. 
NLRB, 360 F.3d 904 (8th Cir. 2004). 
2 In accordance with our decision in 
Kentucky River Medical Center,
 356 NLRB 6 (2010), we modify the judge's recommended remedy by 

requiring that backpay and other mone
tary awards shall be paid with 
interest compounded on a daily basis. 
Also, we shall modify the judge's 
recommended Order 
to provide for 
the posting of the notice in accord with 
J. Picini Flooring,
 356 NLRB 
11 (2010). 
Finally, the Charging Party excepted to
 the judge™s failure to require 
the Respondent to mail notices to the employees who retired following 
the consolidation.  The Charging Party also takes issue with the judge™s 
failure to require notice posting at the Saflex Control Lab.  In its an-

swering brief, the Respondent expresses a willingness to mail the notice 
to the retirees and to post the notice 
at the Saflex Control Lab.  There-
fore, we have modified the Order to reflect these additional require-

ments. 
ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that Respondent, Solutia, 

Inc., Springfield, Massachusetts, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in the 
Order as modified. 
Substitute the following for paragraph 2(g). 
ﬁ(g) Within 14 days after service by the Region, post at 
its Indian Orchard facility, including the Saflex Control 

Lab, copies of the attached
 notice marked ﬁAppendix.ﬂ
24  Copies of the notice, on forms provided by the Regional 
Director for Region 1, after being signed by the Re-
spondent™s authorized represen
tative, shall be posted by 
the Respondent and maintained for 60 consecutive days 

in conspicuous places, includ
ing all places where notices 
to employees are customarily posted.  In addition to 
physical posting of paper notices, notices shall be dis-

tributed electronically, such 
as by email, posting on an 
intranet or an internet site, 
and/or other electronic means, 
if the Respondent customarily communicates with its 

employees by such means.  Reasonable steps shall be 
taken by the Respondent to en
sure that the notices are not 
altered, defaced, or covered by any other material.  In the 

event that, during the pendency
 of these proceedings, the 
Respondent has gone out of business or closed the Indian 
Orchard facility, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since Au
gust 2, 2009.  In addi-
tion, the Respondent shall also duplicate and mail, at its 
own expense, a copy of the notice to all employees who 
retired after the consolidation.ﬂ 
 Joanne P. Howlett, Esq., 
for the General Counsel. 
Hugh F. Murray, Esq. (Murtha Cullina LLP), 
for the Respond-ent. 
Randall Vehar, Esq., 
for the Charging Party. 
DECISION 
STATEMENT OF THE 
CASE JEFFREY D. WEDEKIND
, Administrative Law Judge.  In Au-
gust 2009, Respondent consolidated
 two chemical testing la-
boratories located at its Springfie
ld, Massachusetts facility (the 
ﬁIndian Orchardﬂ plant), thereby transferring work previously 
performed by employees represented by UFCW Local 414C 
(the Charging Party) to empl
oyees represented by IUE-CWA 
Local 288 (the Party in Interest).
  The General Counsel alleges 
that this conduct violated Section 8(a)(5) and (1) of the Act for 
two, alternative reasons: (1) b
ecause Respondent transferred the 
work without Local 414C™s consent, or (2) because Respondent 
failed to afford Local 414C an opportunity to bargain over the 
decision and its effects on employees. 
 SOLUTIA
, INC
. 59The underlying charge was file
d by Local 414C on June 2, 
2009.  The General Counsel issued the complaint on December 
31, 2009, and Respondent filed it
s answer denying the substan-
tive allegations on January 20, 2010. 
Following two prehearing conferences, the case was tried be-
fore me on April 8 and 9, 2010, in Amherst, Massachusetts.
1  Thereafter, on July 14, 2010, the General Counsel, Local 414C, 
and Respondent filed posthearing briefs.  After considering the 
briefs and the entire record,
2 including my observation of the 
demeanor of the witnesses, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 Respondent is a Delaware corporation with its principal of-
fice in St. Louis, Missouri. It owns and operates facilities locat-
ed throughout the U.S., including 
the subject Indian Orchard 
facility in Springfield, Massachusetts where it manufactures 
chemically-based specialty prod
ucts.  Respondent admits, and I 
find, that during the 12 months preceding the complaint, it pur-
chased and received at the Indian Orchard facility goods valued 
over $50,000 from outside Massachus
etts, and that, at all mate-
rial times, it has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.  Respond-
ent also admits, and I find, that
 Local 414C is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
The essential facts are undisputed.  The Indian Orchard plant 
is located on a relatively large, 250-acre site owned by Re-
spondent that includes numerous bu
ildings and/or work areas.  
Respondent operates three manuf
acturing units at the site: two 
that manufacture Butvar polyvinyl butyral resins, and one that 
manufactures Saflex, a plasticized resin that is used to make 
laminated safety glass.  There 
are also two ﬁguestﬂ/third-party 
operations on the site: Cytec In
dustries, which produces adhe-
sives, and INEOS, which produ
ces Resimene liquid coatings. 
(GC Exh. 2; R. Exh. 4; and Tr. 148Œ152.) 
The relevant events here concern two laboratories that per-
form quality testing at the site: the West Control Lab (WCL), 
which is located in Building 160, and the Saflex Control Lab 
(SCL or Saflex Lab), located in
 Building 99.  Historically, the 
two labs were owned and opera
ted by different companies 
(Shawinigan Resins a
nd Fiberloid, respectiv
ely) and were com-
pletely separate facilities.  Indeed, there was a locked chain-link 
fence between them.  The WCL (then part of the so-called 
Bircham Bend plant) was on the west
 side of the fence, and the 
Saflex Lab (then part of the so
-called Springfield Plant) was on 
the east side.  The employees in each lab were also separately 
represented by different unionsŠthe west-side by Local 414C, 
                                                 1 Party-in-Interest Local 288 did not file a formal appearance at the 
hearing. 
2 Pursuant to the Charging Party™s unopposed request, the hearing 
transcript is corrected as follows: 
on p. 50, L. 12, ﬁTHE WITNESSﬂ 
should read ﬁMR. MURRAYﬂ; and on p. 247, LL. 6 and 8, ﬁrecogni-

tion meetingﬂ should be change
d to ﬁnegotiation meeting.ﬂ 
and the east side by Local 288Š
and were covered by separate 
collective-bargaining agreements.
3 By 1963, both the east and the 
west-side assets had been 
purchased by Monsanto.  Nevertheless, the separation between 
the labs, both physical and otherwise, continued for many years 
thereafter.  Eventually, however, in 1982 Monsanto consolidat-
ed the salaried manufacturing a
nd service department offices 
and staffs for both sides.  It al
so took down the fence.  (Jt. Exh. 
5; GC Exh. 2; and Tr. 49,
 54Œ55, 92Œ93, 225, 252, and 360Œ
361.) 
The 1982 consolidation did not i
mmediately or directly af-
fect the lab analysts or other hourly production and mainte-
nance employees represented by
 Locals 414C and 288 on either 
side (Tr. 365).  Nevertheless,
 during negotiations over a new 
collective-bargaining agreement at that time, Monsanto and 
Local 414C agreed to modify th
e recognition clause (Art. I, 
Sec. I) of the Local 414C contract
 as follows (new language is 
underlined): 
 The Company recognizes [Local 414C] as the sole col-
lective bargaining agency for: 
A Unit comprising all hourly rated employees, exclud-
ing executives, office and clerical employees, guards, pro-
fessional employees and supervisors as set forth in the Na-
tional Labor Relations Board Ce
rtification of Representa-
tives dated October 26, 1950,
 for the then existing Bircham 
Bend Plant.  This recognition cl
ause shall be unaffected by 
any future consolidation of the plants at the Indian Or-
chard Site.  (GC Exh. 5; and Tr. 55Œ57, and 363Œ364). 
 Following the 1982 consolidation, issues occasionally arose 
over which Union had the right to
 certain work performed at 
the site.  For example, at some point after the consolidation, 
Monsanto built a new Central Systems Facility (Building 100) 
that actually straddled the hist
oric line between both sides.  
Monsanto and Locals 414C and 288 executed a ﬁMemo of Un-
derstandingﬂ (MOU) providing that the building would be ﬁge-
ographically neutralﬂ and that ﬁeach Union will continue to be 
recognized as the sole collective 
bargaining agent for their re-
spective employees who shall work in this new Central Systems 
Facility.ﬂ  (GC Exh. 6; and Tr. 
61Œ65.  See also Jt. Exh. 3, p. 
52, and Jt. Exh. 4, p. 114.) 
Monsanto and Locals 414C and 288 also executed a MOU 
with respect to a new Fork Truck Repair Yard (Buildings 60 
and 61), which was located on the east side, and for Building 
138 Storage, located on the west side. The MOU stated that 
Buildings 60 and 61 would likew
ise be ﬁgeographically neu-
tral,ﬂ although maintenance of th
e buildings would be the re-
sponsibility of Local 288.  It also indicated that members of 
either union could utilize Building 138, but that maintenance of 
the building would ﬁcontinue to be the responsibility of [Local 
                                                 3 The record indicates that both Un
ions have changed their affilia-
tions over the years. UFCW Local 414C/ICWU used to be ICWU Local 
414.  And IUE/CWA Local 288 used to be IUE Local 288.  See Jt. Exh. 
5, p. 6; and GC Exhs. 3Œ7.  See also 
Shawinigan Resins Corp
., 91 
NLRB 354 (1950). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 60414C].ﬂ  (GC Exh. 7; and Tr. 66.  See also Jt. Exh. 3, p. 53, and 
Jt. Exh. 4, p. 116.)
4 Eventually, in 1997, Monsanto ﬁspun offﬂ its chemical busi-
ness to form a separate company 
called Solutia (Tr. 148).  Solu-tia (Respondent) continued therea
fter to recognize and negoti-
ate successive collective-bargaining agreements with Local 
414C.  In each of those agr
eements, including the 2006 agree-
ment in effect at the time of th
e relevant events here (Jt. Exh. 
1), Respondent and Local 414C re
tained the same recognition 
language as amended in 1982. 
Respondent also continued to 
negotiate separate collective-
bargaining agreements with Loca
l 288.  The recognition clause 
in Respondent™s 2006 agreement w
ith Local 288 (Jt. Exh. 3) 
read as follows: 
 The Company recognizes [Local 288] as the sole collective 
bargaining agent for all producti
on, maintenance, service and 
research employees, excluding guards, salaried employees, 
office and factory clerks, clerical employees, salaried research 
employees, draftsmen, technical trainees, process investiga-
tors, hospital employees, executive foremen, assistant fore-
men, shift foremen, and all other supervisors.  The terms 
ﬁemployeeﬂ and ﬁemployeesﬂ as used in this Agreement shall 
include only those employees at th
at portion of the Indian Or-
chard Plant formerly known as the Springfield Plant for 
whom [Local 288] is recogni
zed as collective bargaining 
agent as set forth in this Section. 
 In June and August 2006, Responde
nt also executed separate 
MOUs with both Unions. The MOUs
 superseded the prior, joint 
MOU with Monsanto regarding 
Buildings 60, 61, and 138, and 
stated that it was ﬁthe Company™s right to requireﬂ that each 
Local ﬁeither share Maintenance, Stores/Utility and Shipping 
work or perform Maintenance, Stores/Utility and Shipping 
work which has customarily been performed by other unions in 
those areas.ﬂ
5  In effect, this provision allowed employees to 
ﬁcross linesﬂ in areas where the Unions had previously opposed 
it. The MOUs also contained provisions allocating future staff-
ing among each Local in the same 
areas.  (Jt. Exh. 1, p. 89Œ92; 
Jt. Exh. 3, p. 59; and Tr. 78Œ81, 281Œ282.) 
In November 2006, Respondent 
also executed a separate 
MOU with Local 414C regarding Respondent™s ﬁALS (Pre-
Lam)ﬂ operation.  ALS was originally a pilot research project, 
performed by nonunion workers.  However, the project eventu-
ally turned into a full-fledged manufacturing operation.  Ac-
cordingly, inasmuch as the work was being performed on the 
west side of the historic line
, Local 414C demanded jurisdiction 
over it, and Respondent eventual
ly agreed after Local 414C 
                                                 4 Another example occurred in 1994, when Monsanto moved certain 
quality-control testing work on RV Bu
tvar samples from the east-side 
Saflex Lab to the WCL, which resulted in Local 288 employees losing 
work.  Monsanto and Local 288 executed a MOU memorializing this 
change as well.  (Jt. Exh. 3, p. 55; GC Exh. 8, p. 3; and Tr. 68Œ70, 77, 

128, and 242Œ243.)  Local 414C, however, was not party to the agree-
ment.  Further, contrary to the GC™s posthearing brief (p. 8), there is no 
record evidence that th
e change was separately bargained with Local 
414C. 
5 By its terms, the MOU with Local 288 also superseded the MOU 
with Monsanto regarding the Central Systems facility. 
filed an unfair labor practice ch
arge over the matter.  (Tr. 254Œ
256, and 282Œ283.)  The parties™ 
MOU specifically stated that 
recognition was being extended to Local 414C ﬁbased on the 
current location of the ALS operation in the facility formerly 
known as the Bircham Bend Plant,ﬂ and ﬁonly for any period of 
time in which the ALS operation is located in [that facility].ﬂ  It 
further noted that ﬁnothing in this memorandum constitutes an 
obligation on the company to maintain the ALS operation at its 
current location.ﬂ  (J
t. Exh. 1, p. 92.) 
B.  The August 2009 Consolidation 
Respondent began considering consolidation/transfer of the 
WCL testing work into the Saflex Lab as early as July 2008 
(GC Exh. 15, p. 169; Tr. 190; and R. Br. 6).  Strategic analysis 
and planning continued thereafter through February 2009 with 
respect to various issues, including which Union would have 
the rights to the consolidated work (GC Exh. 15. pp. 170Œ171 
and 175; R. Exhs. 8; and Tr. 159, 193Œ196, and 218Œ219). 
Respondent ultimately concluded that Local 288 would have 
rights to the work, since the work would be in the east-side 
Saflex Lab.  During this same
 period, Respondent also con-
cluded that there was no duty to bargain with Local 414C over 
the decision to consolidate/tran
sfer the work (Tr. 197Œ198, and 
210Œ214).  Joseph Coppola, Respondent™s human resources 

(HR) director since March 2006, was the ﬁkeyﬂ or ﬁprimaryﬂ 
person on the site leadership te
am who made this determina-
tion.  He based it on both the consolidation language in the 
Local 414C recognition clauseŠwhi
ch he interpreted to mean 
that the geographical location of the work would remain con-
trolling, absent specific agreement to contraryŠand the recog-
nition clause of the Local 288 contract (Tr. 199, 207, and 211Œ
214).6 Respondent first notified Local 414C of the planned consoli-
dation the following month, at a meeting on March 4 (GC Exh. 
18; R. Exh. 9; and Tr. 221 and 238).  Then-Local 414C Presi-
dent Robert Bellerive
 responded at another meeting the follow-
ing day, stating that the Uni
on did not believe Respondent had 
the right to consolidate the work (GC Exh. 19, p. 3; and Tr. 
240). Nevertheless, in late
 April or early May, Respondent decided 
to proceed as planned (Tr. 123Œ125).  Respondent was con-
cerned about the impact of the 
economic downturn in the auto-
mobile and housing industries, a
nd anticipated that the consoli-
dation would help cut its overall costs, including total labor 
costs.  Specifically, Responden
t expected a net reduction of 
approximately three quality control analysts, for a savings of at 
                                                 6 Respondent™s plant manager at Indian Orchard, David Lahr, who 
was also on the site leadership team
, testified that he likewise conclud-
ed, based on the recognition clause
s in both collective-bargaining 
agreements, that the ﬁphysical boundaries of the former plants dictate 

who owns the work.ﬂ  He further te
stified that he interpreted the con-
solidation language in the Local 414C 
contract to apply only to consol-
idations ﬁmore on the site level,ﬂ 
like the ﬁmajorﬂ action in 1982 that 
involved the consolidation of the 
ﬁentire salary organization,ﬂ as op-
posed to ﬁsomething smallﬂ like the 2009 move. 
 (Tr. 92.)
  However, both HR Director Coppola and Robert Bellerive, who served as Local 

414C™s president through June 2009, disavowed that interpretation of 
the language (Tr. 208 and 248). 
 SOLUTIA
, INC
. 61least $249,000.
7  Respondent also anticip
ated that the consoli-
dation would provide more work for the east side lab employ-
ees, who were being underutilized, as well as increase their 
skills.  Moreover, Respondent conc
luded that the consolidation 
could be accomplished simply by moving the existing equip-
ment, i.e. no new capital equi
pment would need to be pur-
chased.  (GC Exh. 11; R. Ex
h. 9; and Tr. 105Œ109, 135, 157, 
161Œ162, and 166Œ169.) 
About this same time, on May 7,
 Local 414C sent a letter to 
Respondent (Jt. Exh. 9) reques
ting further information regard-
ing the move, including the proposed date and the contract 
language Respondent believed gave it the right to move the 
work unilaterally.  The letter 
further stated that ﬁshould the 
union agree with the company™s decision to take this action 
after reviewing the information 
requested . . . , the union de-
mands to bargain this issue with
 the company.ﬂ  Finally, the 
letter asked Respondent to ﬁrecons
ider this breach of our bar-
gaining agreement.ﬂ 
Thereafter, at another meeting 
on May 27, HR Director Cop-
pola advised Local 414C that the Company had made the deci-
sion to transfer the work out of the WCL; that it would result in 
four WCL positions being elimin
ated; and that the Company 
did not believe it needed to bargain over the work transfer (GC 
Exh. 20).  Two days later, on 
May 29, Respondent also sent a 
formal, written reply to Local 414C™s May 7 letter.  The letter 
(Jt. Exh. 7) stated that testi
ng of Respondent™s products at the 
WCL would cease no later than August 31, and that, because 
the testing would be moved to th
e east-side Saflex lab, it would 
ﬁnecessarilyﬂ be performed by 
members of Local 288 pursuant 
to the terms of the Local 288 co
llective-bargaining agreement.  
In addition, the letter specifically denied that Respondent™s 
decision breached the Local 414C collective-bargaining agree-
ment.  The letter stated that the decision to relocate the work to 
the Saflex lab fell within the company™s ﬁmanagement rightsﬂ 
to direct the operations of its f
acility as set forth in Article I, 
Section 4 of the agreement,
8 and was not otherwise addressed 
or limited by the agreement.  Finally, the letter advised that 
Respondent had ﬁno obligation to
 bargain with [Local 414C] 
regarding the location of the testing operations,ﬂ but was ﬁwill-
ing to discuss . . . any reasonable proposalsﬂ regarding unit 
employees who may be ﬁaffected byﬂ the decision. 
In response, on June 2, 2009, Local 414C filed the instant 
unfair labor practice charge.  The charge alleged that Respond-
ent had ﬁunilaterally modified th
e current collective-bargaining 
agreement and/or unilaterally altered the bargaining unit and 
unilaterally removed and/or transf
erred unit laboratory work to 
another unit of a different unionﬂ in violation of Sections 
                                                 7 Respondent also initially consider
ed the possibility that the Cytec 
ﬁguestﬂ operation, which up until that time had split the costs of the 

WCL with Respondent, could assume the entire cost of the building 
(GC Exh. 11).  However, Cytec instead decided to move its testing to a 
different, production facility at
 the site (GC Exh. 14). 
8 Art. I, Sec. 4 states: 
[Local 414C] recognizes that subject
 to the provisions of this Agree-
ment, the operation of the plant, including but not limited to the right 

to employ, promote, lay-off, discipline or discharge for just cause, and 
to judge the qualifications and competency of all employees, are re-
served by and vested in the Company.  (Jt. Exh. 1.) 
8(a)(5) and 8(d) of the Act. (GC Exh. 1(a).)  The following day, 
Local 414C also filed a grievance (R. Exh. 14), asserting that 
Respondent had likewise ﬁviola
ted its contractual duty-to-
bargain (which the Recognition Clause incorporated from Sec-
tions 8(a)(5) and 8(d) of the 
National Labor Relations Act).ﬂ 
Thereafter, on June 16, Respon
dent formally notified Local 
414C in writing that it had deci
ded to ﬁcutback four TA posi-
tions in the West Control La
b effective Sunday, August 2, 
2009, at midnight,ﬂ and that ﬁaffect
ed employees w
ill be placed 
per Article VI [Seniority] of the collective-bargaining agree-
mentﬂ (GC Exh. 9).  A few days later, by letter dated June 19 
(Jt. Exh. 8), Respondent also specifically denied Local 414C™s 
grievance, essentially for the same reasons set forth in its May 
29 letter.
9 About the same time, in late June, Respondent and Local 288 
began negotiations over a new co
llective-bargaining agreement 
to succeed their 2006 agreement,
 which was scheduled to ex-
pire in July.  An agreement was reached a few weeks later, 
which, among other things, made 
various changes in the quali-
fications and job descriptions of the Saflex lab personnel in 
anticipation of the upcoming consolid
ation.  (Jt. Exh. 4, pp. 84, 
119Œ120, and 127; and Tr. 85Œ86, 102Œ104, and 121.)  
As planned, the consolidati
on was implemented the follow-
ing month, during a regularly 
scheduled 2-week shutdown of 
the Saflex and Butvar units beginning August 3.  (Tr. 107, 164, 
and 212).  Equipment was moved to the Saflex Lab, and some 
construction modifications were 
made to the lab to accommo-
date the move (Tr. 143). 
Notwithstanding the transfer of the WCL work and ﬁcut-
backﬂ of WCL positions, no WCL 
employees were actually 
terminated or laid off as a result of the consolidation.  However, 
some bid for and were hired into production jobs, which were 
considered less desirable, partic
ularly by more senior lab em-
ployees, because they required s
ubstantially greater physical 
exertion. In addition, some exer
cised their option to retire (alt-
hough the parties dispute whethe
r they would have done so 
regardless of the consolidation/tr
ansfer, as they were scheduled 
to lose their ﬁlump sumﬂ option at the end of the year).  And 
others continued to perform testing work on adhesive products 
for Cytec, one of the two ﬁguest
ﬂ/third-party operations, at a 
different location on the site.
10  (Tr. 115Œ117, 137, 174, 298, 
305Œ307, 319, 337Œ339, 345Œ346, 392Œ400, 409, and 416Œ
417.) 
Following the consolidation, 
in September 2009, Respondent 
and Local 414C commenced negotiations over a successor 
agreement to the 2006 contract, which was scheduled to expire 
by its terms October 1 (Jt. 
Exh. 1, p. 35Œ36). Although a new 
contract was eventually reached (Jt. Exh. 2; and Tr. 243Œ244), 
                                                 9 On June 25, Local 414C replied that it intended to continue pursu-
ing the matter through every avenue av
ailable (GC Exh. 10).  Later that 
year, however, Local 414C withdrew 
the grievance, electing to pursue 
the unfair labor practice charge instead.  See R. Exh. 17.  Respondent 
has not asserted in this proceeding th
at the charge should be deferred to 
contractual grievance-arbitration procedures. 
10 As noted previously, the testing work for Cytec has been moved to 
the adhesives manufacturing facility
.  Although the WCL/Building 160 
remains, no testing is currently performed there.  (Tr. 143, 205, 216Œ

217, 307.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 62no bargaining ever occurred over either the decision to transfer 
the WCL work or the effects of that decision (Tr. 302Œ303).  
Respondent never wavered from 
its position that the decision 
was not negotiable, and Local 414C
 never directly responded to 
Respondent™s offer, at the conc
lusion of its May 29 letter, to 
discuss proposals regarding employees affected by the consoli-
dation (Tr. 320).
11 C.  Analysis 
As indicated above, the Genera
l Counsel alleges an 8(a)(5) 
violation based on two alternative 
theories.  The first theory is 
that the consolidation/work transfer effectively modified the 
scope of the unit and/or violated
 the consolidation language of 
the contractual recognition clause, and that Respondent there-
fore unlawfully impl
emented it midterm without Local 414C™s 
consent.  The second theory is 
that, even if Local 414C™s con-
sent was not required, Res
pondent nevertheless unlawfully 
failed to afford Local 414C an opportunity to bargain over the 
decision and its effects prior to implementation. 
For the reasons discussed below, I find that a preponderance 
of the evidence supports the second theory, but not the first. 
1.  Whether Respondent un
lawfully implemented the 
work transfer without Local 414C™s consent 
a.  Whether the work transfer modified the scope of the unit 
It is well-established that the 
scope of the bargaining unit is a 
permissive subject of bargaining, and cannot be modified by 
the employer without the approval
 of the union or Board.  See, 
e.g. Wackenhut Corp., 345 NLRB 850, 852 (2005); and 
Beverly 
Enterprises
, 341 NLRB 296, 307 (2004).  However, not every 
work transfer constitutes a unit modification. Further, the Board 
and the courts have sometimes disagreed over whether a partic-
ular work transfer constituted 
a unit modification.  See, e.g.,
 Hill-Rom Co. v. NLRB
, 957 F.2d 454, 457 (7th Cir. 1992), 
denying enf. of 297 NLRB 351 (1989). 
After careful consideration, co
ntrary to the General Counsel, 
I find that the instant transfer did not modify the scope of the 
unit.  Thus, unlike in 
Wackenhut
, supra, here the transferred 
jobs had not been specifically included in the Local 414C unit.  
Nor, unlike in 
Beverly Enterprises
, supra, did the former WCL 
employees continue to perform the same work outside the Lo-
cal 414C unit after the transfer.  See also
 Mt. Sinai Hospital
, 331 NLRB 895 fn. 2, and 907Œ908 (2000), enfd. 8 Fed. Appx. 
111 (2d Cir. 2001) (unpublished) (finding that employer™s uni-
lateral reclassification of empl
oyees modified the unit where 
the position had been specifically included in the unit and the 
employees continued to do the 
same work thereafter); and 
Fac-
                                                 11 At some point, Respondent suggested to Local 414C that their 
lawyers get together to discuss the meaning of the recognition clause, 
i.e., whether Respondent had the ﬁri
ghtﬂ to consolidate/transfer the 
work, which Local 414C rejected (Tr. 256Œ257 and 289).  However, 

this was clearly not an offer to bargain over the decision. In late Sep-
tember, Respondent also specifically
 offered to ﬁmake wholeﬂ those 
employees who received lower, traini
ng wages after the consolidation.  
However, this offer was made to 
encourage the Union to recommend 
ratification of the new contract, and 
was not intended to resolve any of 
the issues raised by the current unf
air labor practice charge. (GC Exh. 
13; R. Exh. 20; and Tr. 117 and 422.) 
et Enterprises
, 290 NLRB 152 (1988), enfd. in relevant part 
907 F.2d 963, 975 (10th Cir. 1990) (finding that employer™s 
proposal to remove a classifi
cation from the unit ﬁunder the guiseﬂ of promoting the employees
 to supervisors constituted a 
unit modification as the employ
ees would have continued per-
forming the same work as before).  Further, unlike in 
Hill-Rom, 
supra, where the Board (but not the court) likewise found a 
unit-modification violation, he
re the Local 288 employees who 
continued to perform the previous WCL work did so in a dif-
ferent location/building. 
The General Counsel™s posthearing brief fails to address any 
of these cases.  Instead, it cites 
Antelope Valley Press
, 311 NLRB 459 (1993); specifically, the Board™s holding that an 
employer may lawfully seek the right to transfer work out of 
the unit, provided that it does not
 deprive the union of the right 
to contend, in a unit clarification or 8(a)(5) proceeding, that the 
persons performing the transferred work are in the unit. 
However, the situation in 
Antelope Valley 
bears little or no 
resemblance to the situation here.  In 
Antelope Valley, 
the em-
ployer proposed an addition to the recognition clause during 
negotiations over a new collective-bargaining agreement that 
would have given the employer th
e unilateral right to transfer 
certain work out of the unit.  Neither the timing of such a trans-
fer, nor the location to which th
e work could or would be trans-
ferred, was defined in the proposal.
  Here, in contrast, a single, 
discrete transfer was contemplated, which was clearly defined 
as to both location and time.  Further, unlike in 
Antelope Val-
ley, the scope of the Local 414C unit here is expressly defined 
by the geographical location of the employees performing the 
work, as is the Local 288 unit to which the work was trans-
ferred.
12 Thus, as Respondent itself concl
uded, it was clear that Local 
414C would no longer have a claim to the work after it was 
transferred to the geographical location covered by the Local 
288 contract (at least not withou
t the agreement of Local 288).  
Accordingly, I find that 
Antelope Valley
 is distinguishable, and 
that, applying the factors and analysis set forth in the prior and 
subsequent Board decisions cite
d above, the consolidation/work 
transfer constituted a unilateral 
change rather than a unit modi-
fication. b.  Whether the work transfer violated the consolidation 
language in the recognition clause 
As indicated above, the Genera
l Counsel also relies on the 
consolidation language that was 
added to the recognition clause 
of the Local 414C contract in
 1982 (ﬁThis recognition clause 
shall be unaffected by any future 
consolidation of the plants at 
the Indian Orchard Siteﬂ).  The General Counsel argues
 that 
this language plainly prohibits 
Respondent™s action; that Re-
spondent™s contrary interpretati
on of the language is incon-
sistent with the parties™ history of bargaining over any move-
ment across the historic boundary
 and effectively renders the 
language ﬁmeaningless;ﬂ and that
 Respondent™s unilateral con-
                                                 12 The General Counsel also cites 
Bremerton Sun Publishing Co.
, 311 NLRB 467 (1993), the companion case to 
Antelope Valley
.  How-
ever, in that case, the employer sp
ecifically proposed deleting a signifi-
cant portion of the recognition clause.  
Again, that is not what occurred 
here. 
 SOLUTIA
, INC
. 63solidation and transfer of the WCL work therefore constituted 
an unlawful midterm contract m
odification under Section 8(d) 
of the Act.  See GC Exh. 1(c), par. 18; Tr. 18Œ19; and Br. 1, 8, 
and 20Œ25.13  This argument, howeve
r, is also unsupported. 
Like a unit modification, a 
midterm contract modification 
cannot be implemented without th
e union™s consent.  However, 
again, not every midterm unilateral change constitutes a con-
tract modification.  The Board applies a ﬁsound arguable basisﬂ 
standard in determining whethe
r an employer™s midterm unilat-
eral change constitutes an impermissible contract modification 
within the meaning of Secti
on 8(d) of the Act.  See 
Hospital San Carlos Borromeo
, 355 NLRB 153 (2010)
; Bath Iron 
Works, 345 NLRB 499, 501 (2005), affd. sub nom. 
Bath Ma-
rine Draftsmen Assn. v. NLRB
, 475 F.3d 14 (1st Cir. 2007); and 
Westinghouse Electric, 313 NLRB 452, 453 (1993), enfd. sub 
nom. Salaried Employees Assn v. NLRB
, 46 F.3d 1126 (4th Cir. 
1995), cert denied 115 S.Ct. 1403 (1995).
14 Here, Respondent clearly had a sound arguable basis for 
concluding that the language of the Local 414C recognition 
clause did not prohibit the consolidation.  On its face, the con-
solidation language does not prohi
bit unilateral consolidations; 
rather, at most it prohibits Re
spondent from unilaterally modi-
fying the unit pursuant to a conso
lidation.  Further, as discussed 
above, the consolidation here did 
not, in fact, modify the unit. 
Moreover, contrary to the General Counsel™s contention, Re-
spondent™s interpretation is not in
consistent with the parties™ 
history of bargaining over m
ovements across the geographic 
boundary.  With the exception of the 1994 transfer of work 
from the east to the west side, which Monsanto bargained over 
with Local 288 not Local 414C (s
ee fn. 4, supra), the prior 
ﬁmovementsﬂ appear to have 
involved movement of employ-
ees, rather than work, across the line, i.e. they involved situa-
tions where employees on either side performed work on the 
opposite side while remaining in their respective units.  In any 
event, the fact that the parties bargained over ﬁcrossing linesﬂ in 
the past suggests, at most, that
 they believed bargaining was 
                                                 13 The complaint is not a model of cl
arity in this respect.  Thus, for 
example, par. 18 (which contains the 
8(d) allegation) references par. 14 
(which alleges that the work transfer was a permissive subject of bar-

gaining), but not par. 12 (which alte
rnatively alleges that the transfer 
was a mandatory subject).  However, Sec. 8(d) only applies to manda-
tory subjects of bargaining. See 
Milwaukee Spring Div. (Milwaukee 
Spring II)
, 268 NLRB 601, 603 fn. 13 (1984), enfd. sub nom. 
Auto 
Workers Local 547 v. NLRB
, 765 F.2d 175 (D.C. Cir. 1985); 
Bath 
Marine Draftsmen Assn. v. NLRB
, 475 F.3d 14, 20 (1st Cir. 2007); and 
Hill-Rom Co., 957 F.2d 454, 457 (7th Cir. 1992).  Nevertheless, coun-
sel for the General Counsel made clea
r in her opening statement at trial 
that the 8(d) theory was being a
lleged, and the parties™ posthearing 
briefs all specifically address the 8(d)
 theory.  Accordingly, I find that 
Respondent was given adequate notice 
of the General Counsel™s theory.  
Cf. Baptist Hospital of East Tennessee, 351 NLRB 71, 72 fn. 5 (2007). 
14 The General Counsel does not contend that the consolida-
tion/transfer was motivated by 
antiunion animus. See generally 
Mil-
waukee Spring II, supra, 268 NLRB at 602Œ604 (overruling prior Board 
decisions and adopting the Seventh Circuit™s holding in 
University of 
Chicago, 514 F.2d 942, 949 (1975), that unless specifically prohibited 
by the bargaining agreement, an employ
er is free to transfer work out 
of the unit if the employer bargains in good faith to impasse and is not 
motivated by antiunion animus). 
required; it does not necessarily 
suggest that they believed con-
sent was required.  Indeed, as Local 414C acknowledges (Br. 
13Œ14), if consent was required, 
it could have refused to bar-
gain with Respondent. 
Finally, Respondent™s interpreta
tion of the consolidation lan-
guage also does not necessari
ly render the language ﬁmeaning-
less.ﬂ  As noted by Respondent 
(Br. 13Œ14), if the consolidation 
had, in fact, modified the scope of the unit (for example, in the 
manner set forth in the Board d
ecisions cited in the previous 
discussion above), the language 
might well have prohibited the 
transfer without Lo
cal 414C™s consent. 
Accordingly, in agreement wi
th Respondent, I find that the 
August 2009 consolidation/work transfer did not constitute an 
8(d) contract modification under extant Board law. 
2.  Whether Respondent unlawfully
 failed to afford Local 414C 
an opportunity to bargain over the decision and its effects 
As indicated above, the Genera
l Counsel alternatively argues 
that Respondent had a duty to pr
ovide Local 414C with an op-
portunity to bargain over the deci
sion and its effects, but failed 
to do so.  For the reasons set forth below, I find that a prepon-
derance of the evidence supports this theory. 
a.  Whether the decision was a mandatory subject of bargaining 
Respondent™s decision to consolid
ate and transfer the former 
WCL work into the Saflex Lab was clearly a mandatory subject 
of bargaining under Board law.  Notwithstanding the Respond-
ent™s contention otherwise, there was no change in the nature, 
scope, or direction of the corporate enterprise.  Respondent 
continued to test products as it had done in the past; it simply 
decided to do so with fewer employees by shifting testing work 
from one group of employees to another group of employees at 
another building on the same site.
15  As noted by the General 
Counsel, on essentially identi
cal facts, the Board in 
Westing-house Electric, supra, held that an employer has a statutory 
obligation to bargain over such decisions regardless of whether 
labor costs are a factor, i.e. even without applying the multi-
step analysis for relocations set forth in 
Dubuque Packing
, 303 NLRB 386 (1991), enfd. in relevant part 1 F.3d 24 (D.C. Cir. 
1993).16 Moreover, as indicated above, la
bor costs clearly were a fac-
tor in Respondent™s decision to 
consolidate/reassign the work. 
See 
Westinghouse Electric
, supra, 313 NLRB at 453 fn. 5 (la-
                                                 15 Although the transfer of the WCL 
testing work to the east side in-
creased the volume of work and skill level of the Local 288 employees 
in the Saflex Lab, such increases ar
e a natural consequence of any work 
transfer and do not constitute a change
 in the nature, scope, or direction 
of the corporate enterprise.  See 
Holmes & Narver
, 309 NLRB 146, 147 
(1992), and cases cited there.  Indeed, as previously noted (fn. 6, supra), 
Respondent™s plant manager at Indian
 Orchard, David Lahr, specifical-
ly admitted that the 2009 move was ﬁsomething smallﬂ compared to the 

ﬁmajorﬂ consolidation of sa
laried personnel in 1982. 
16 The 
Dubuque
 test requires that the General Counsel initially show 
that the relocation decision was un
accompanied by a basic change in 
the nature of the operation.  If th
e General Counsel successfully carries 
this burden, the employer may rebut by showing that labor costs were 
not a factor in the decision, or th
at the union could not have offered 
labor cost concessions that could 
have changed the decision.  303 
NLRB at 391. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 64bor costs are not limited to a comparison of the respective em-
ployees™ wages, but also include total labor costs). Further, 
Respondent has failed to show 
that Local 414C could not have 
offered any labor cost concessions that could have altered its 
decision.  Respondent™s mere a
ssertion that Local 414C could 
not have done so (Br. 21), is insufficient to carry its burden.  
See, e.g., 
Comar, Inc
., 349 NLRB 342, 359 (2007), and cases 
cited there.  Thus, even applying the multistep 
Dubuque
 analy-
sis, Respondent had a statutor
y duty to bargain with Local 
414C over the decision.  See also 
Pan American Grain Co., 
351 
NLRB 1412 (2007), enfd. 558 F.3d 22, 29 (1st Cir. 2009) 
(layoffs motivated in part by desire to reduce labor costs 
prompted by substantial reduc
tion in production and sales con-
stituted mandatory subject of bargaining even if an additional 
motivation was to modernize/automate the plant). 
b.  Whether Local 414C waived its right to bargain 
over the decision 
Respondent argues that, even if
 the consolidation/work trans-
fer was a mandatory subject of 
bargaining, Local 414C waived 
its right to bargain by faili
ng to request bargaining over the 
decision (Tr. 31Œ33; and Br. 21).  However, the argument is 
without merit.  Whether or not
 Local 414C requested bargain-
ing immediately after being notified of the planned move in 
March,
17 it effectively did so both by its May 7 letter to Re-
spondent and by its subsequent 
unfair labor practice charge and 
grievance.  In any event, no specific demand was necessary 
given that Respondent had already decided, even before notify-
ing Local 414C of the planned move in March, that the decision 
was not negotiable, and clearly 
notified Local 414C that this 
was its position at least by May 29, in its reply to the Union™s 
May 7 letter.  See 
Regal Cinemas
, 334 NLRB 304, 315 (2001), 
enfd. in relevant part 317 F.3d 300, 314 (D.C. Cir. 2003); and 
Westinghouse Electric, supra, 313 NLRB at 453 (union has no 
duty to make formal request 
to bargain where management 
clearly indicated its view that 
the decision is within its sole 
discretion, and thereby effectively presented it as a fait accom-

pli). 
As discussed above, Respondent™s
 May 29 response to Local 
414C™s May 7 letter also assert
ed that the management-rights 
provision in the 2006 contract 
(Sec. 4 of the Recognition 
Clause) effectively waived Loca
l 414C™s right to bargain over 
the consolidation/transfer.  Re
spondent made th
e same asser-
tion in its June 19 letter deny
ing Local 414C™s grievance.  
However, Respondent has not sp
ecifically repeated this argu-
ment in the instant unfair labor practice proceeding.  In any 
event, for the reasons set forth below, it is likewise without 
merit. 
Under well-established Board precedent, a waiver of the 
statutory right to bargain must
 be ﬁclear and unmistakable.ﬂ 
Provena St. Joseph Medical Center
, 350 NLRB 808 (2007).  
Pursuant to this standard, a pr
eviously negotiated contract pro-
vision will be found to constitute a waiver of the right to bar-
                                                 17 The record is less than clear wh
ether Bellerive requested bargain-
ing during his formal or informal meetings with Coppola prior to May.  
However, in light of my other findi
ngs, it is unnecessary to decide this 
issue. gain over a unilateral change only if
 the text, or the parties™ past 
practice and bargaining history,
 ﬁunequivocally and specifical-
lyﬂ reveals a mutual intention to permit the unilateral action.  
Id. at 811. 
Here, as noted above (fn. 8, 
supra), the management-rights 
clause of the 2006 contract gene
rally reserves to the Company 
ﬁthe operation of the plant, includ
ing but not limited to the right 
to employ, promote, lay-off, di
scipline or discharge for just 
cause, and to judge the qualifications and competency of all 
employees.ﬂ  Nowhere, however, does it specifically reserve 
the right to unilaterally consolid
ate operations, transfer work, or eliminate unit positions. Nor do th
e parties™ past practice and 
bargaining history reveal an intention to reserve such actions to 
management.  Accordingly, the r
ecord fails to establish that 
Local 414C clearly and unmistaka
bly waived its right to bar-
gain over the consolidation and transfer of the WCL testing 
work.  See, e.g., 
Provena St. Joseph, supra, 350 NLRB at 815 
fn. 34; and 
Public Service Co. of New Mexico
, 337 NLRB 193, 
199 (2001). The Board™s ﬁclear and unmista
kable waiverﬂ standard has 
been rejected by a few courts of appeals, including both the 
First Circuit (where this case arises) and the D.C. Circuit.  The-
se circuits instead apply a le
ss-stringent ﬁcontract coverageﬂ 
test.  See 
Bath Marine Draftsmen™s Assn. v. NLRB
, 475 F.3d 
14, 25 (1st Cir. 2007); and 
U.S. Postal Service v. NLRB
, 8 F.3d 832, 837 (D.C. Cir. 1993).  See also 
Chicago Tribune Co. v. 
NLRB, 974 F.2d 933 (7th Cir. 1992). 
However, Respondent fares no 
better under the ﬁcontract 
coverageﬂ test, as the manageme
nt-rights clause does not even 
cover the type of actions at issu
e.  Thus, although it begins with 
a general authorization to ﬁope
rateﬂ the plant, and includes a 
nonexhaustive list of specific exampl
es, the examples are all of 
one type or class: routine empl
oyment actions (ﬁthe right to 
employ, promote, lay-off, discip
line or discharge for just cause, 
and to judge the qualifications and competency of all employ-
eesﬂ).  In contrast, Respondent™s action here involved a consol-

idation of operations, transfer of
 work out of the unit, and elim-
ination of unit positionsŠactions which could affect the entire 
bargaining unit, rather than 
just individual employees. 
Moreover, as discu
ssed above, in a sepa
rate 2006 MOU re-
garding the new ALS (Pre-Lam) 
work, the parties specifically 
included a provision addressing Respondent™s right to move the 
work from the west side.  If Re
spondent believed the manage-
ment-rights clause of the collective-bargaining agreement al-
ready permitted this, there was no need to include such a provi-
sion in the ALS MOU. 
In short, although the manage
ment-rights clause indicates 
(by use of the phrase ﬁincluding but not limited toﬂ) that the list 
was not meant to be exhaustive, neither the language nor the 
bargaining history supports a finding that the clause was meant 
to encompass the kind of action at issue here.  Accordingly, 
there is no reasonable or sound arguable basis for concluding 
that Local 414C had previously negotiated away its statutory 
right to bargain over such issu
es by agreeing to the manage-
ment-rights clause.  Cf. 
Regal Cinemas, Inc. v. NLRB
, 317 F.3d 
300, 313 (D.C. Cir. 2003), enfg. 334 NLRB 304, 315 (2001) 
(management rights clause that expressly authorized employer 
to ﬁchange or eliminate existing 
. . . procedures or workﬂ did 
 SOLUTIA
, INC
. 65not encompass employer™s transfer of employees™ work to 
managers).  Compare also 
Conoco Inc
., 91 F.3d 1523, 1527 
(D.C. Cir. 1996) (reaching contrary result where employer in-
creased the number of progression/seniority units in connection 
with a realignment of divisi
ons, and the management-rights 
clause specifically reserved the right to ﬁredetermine the organ-
ization of the . . . Division incl
uding but not limited to its loca-
tion, relocation, [and] types of 
operation;ﬂ to ﬁdiscontinue in 
whole or in part processes or operations or . . . their perfor-
mance by employees of the . . . Division or Company;ﬂ and to 
ﬁtransfer within or without the Company any work, technology, 
equipment, or processﬂ). 
c.  Whether Respondent failed to provide Local 414C an 
adequate opportunity to bargain over the effects 
Finally, Respondent argues that 
it actually fulfilled its statu-
tory obligations regarding the ef
fects of its decision.  Respond-
ent cites its May 29 letter, which offered to ﬁdiscuss . . . any 
reasonable proposalsﬂ regardin
g employees who may be ﬁaf-
fected byﬂ the consolidation, 
and Local 414C™s failure to re-
spond to this offer. (Tr. 34Œ35; and Br. 22Œ23.) 
However, as discussed above
, Respondent was legally obli-
gated to bargain with Local 414C
 to agreement or impasse over 
both the decision 
and its effects.  Further, Local 414C would 
reasonably expect to bargain over the former before (or at least 
contemporaneously with) the latter.  See 
Dan Dee West Virgin-
ia Corp
., 180 NLRB 534, 539 (1970) (ﬁIt may be true that the 
Union avoided bargaining about the effects of the change, but 
bargaining on that subject was premature until the matter of the 
change was resolved or an impasse reached on it.ﬂ)  According-
ly, Respondent™s limited offer to
 bargain only over the latter 
without the former was insufficient to satisfy its obligations as 
to either, or to avoid the standard remedial order. See 
Public 
Service Co.
, supra, 337 NLRB at 199 (reaching similar conclu-
sion even though the parties had actually met and bargained 
over effects). 
CONCLUSIONS OF 
LAW 1.  Respondent did not modify the scope of the bargaining 
unit, or otherwise modify the 
contractual recognition clause 
during the term of its collective-bargaining agreement with 
Local 414C within the meaning of 
Section 8(d) of the Act, by 
consolidating its laboratory oper
ations and transferring work 
out of the Local 414C unit in August 2009. 
2.  However, by failing and 
refusing to provide Local 414C 
with an opportunity to bargain over its decision to consolidate 
and transfer the work and the effects on unit employees of that 
decision, Respondent engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(5) and (1) 
and Section 2(6) and (7) of the Act. 
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I shall order it to cease and desist therefrom and 
to take certain affirmative action designed to effectuate the 
policies of the Act.  Specifically, as requested by the General 
Counsel and Charging Party, I shall order Respondent to re-
scind its unlawful, unilateral cha
nges and return to the status 
quo ante by restoring the West Control Lab as it existed on or 
about August 1, 2009.
18  Such a restoration order is presump-
tively appropriate to remedy unl
awful unilateral changes.  Fur-
ther, Respondent has not to date shown that restoration of the 
WCL would be unduly burdensome. 
 As indicated above, the 
transferred work was performed in the WCL for many years; 
the consolidation and transfer of the work to the Saflex Lab was 
accomplished without significant capital expenditures; and both 
the building that housed the WCL (Building 160) and the lab 
equipment remain available for use.  Moreover, Respondent has 
presented no specific evidence or argument that restoration 
would otherwise cause it undue 
economic hardship.  Accord-
ingly, I find that a restoration 
order is appropriate. See general-
ly 
Lear Siegler, Inc
., 295 NLRB 857, 861 (1989).  See also 
Pan American Grain Co. v. NLRB
, 558 F.3d 22, 29 (1st Cir. 2009), 
enfg. 351 NLRB 1412 (2007); and 
Regal Cinemas v. NLRB
, supra, 317 F.3d at 315.
19 As requested by the General Counsel and Charging Party, I 
shall also order Respondent to 
offer immediate and full rein-
statement to their former jobs to any current or former WCL 
employees who may have been r
eassigned, bid into other jobs, 
or opted to retire as a result 
of Respondent™s unilateral consoli-
dation/work transfer and e
limination of 
unit positions.  To the 
extent Respondent has not already 
done so (see fn. 11, supra), I 
shall also order it to make w
hole any such employees who have 
lost earnings and other benefits 
as a result of its unfair labor 
practices.  See, e.g., 
Mt. Sinai Hospital
, supra, 331 NLRB at 
912.20  Backpay shall be computed in the manner set forth in 
                                                 18 Nothing here shall be construed 
to authorize or require the with-
drawal or elimination of any wage 
increase or other improved benefits 
or terms or conditions of employ
ment implemented by Respondent. 
19 If there is any new or previously unavailable evidence showing 
that restoration of the WCL has 
become unduly burdensome since the 
hearing, Respondent may present th
at evidence in the compliance pro-
ceeding.  See, e.g., 
Regal Cinemas
, supra, 334 NLRB at 306
. 20 The General Counsel and Local 
414C presented testimonial evi-
dence and offers of proof at the hearing to provide a foundation for 
issuing these reinstatement and make whole remedies.  However, to 

avoid further delay in a decision on 
the merits, all parties agreed to 
defer fully litigating which, if an
y, employees are entitled to these 
remedies to the compliance proceeding.  See Tr. 9Œ14, 368Œ372, 398Œ

99, 423Œ425, and 433Œ434; and R. Br. 24.
  Accordingly, given that: 1) 
there is no dispute that at least some
 unit positions were eliminated; 2) 
evidence has been presented that, if
 ultimately credited and not rebut-
ted, would establish that one or mo
re employees were reassigned, bid 
for other jobs, or opted to retire as a 
result; and 3) all parties rested with 
the understanding that full litigation of the reinstatement and make 

whole issues would be deferred to compliance (absent a posthearing 

request by the General Counsel to re
open, which has not been filed), I 
find that it is appropriate to do so.  Cf. 
Borden, Inc
., 308 NLRB 113, 
114 fn. 12 (1992), enfd. 19 F.3d 502 (10th Cir.), cert. denied 115 S.Ct. 

316 (1994) (Board found that issue of whether employees who took 
early retirement were constructively discharged was ﬁfully and fairly 
litigated,ﬂ but left to compliance 
ﬁthe number and identityﬂ of such 
employees); and 
Beverly Enterprises
, 341 NLRB 296, 296, and 308 
(2004) (Board reversed ALJ™s order deferring constructive discharge 
issue to compliance wher
e the General Counsel had merely ﬁraised the 
possibilityﬂ that some employees were
 constructively discharged as a 
result of being unilaterally transferre
d out of the unit, and there was no 
indication that the respondent had agr
eed to defer litigation of the issue 
to compliance). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 66Ogle Protection Service
, 183 NLRB 682 (1970), with interest 
as set forth in 
New Horizons, 283 NLRB 1173 (1987).
21 Respondent shall also be required
 to remit all contributions it 
would have made on the employee
s™ behalf to employee re-
tirement, 401(k), and/or health 
care funds absent its unlawful 
unilateral changes, including 
any additional amounts due the 
funds in accordance with 
Merryweather Optical Co.,
 240 
NLRB 1213, 1216 fn. 6 (1979).  In addition, Respondent shall 
reimburse the employees for any expenses they may have in-
curred as a result of its failure to make such benefit fund con-
tributions, as set forth in 
Kraft Plumbing & Heating,
 252 
NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 
1981), with interest as prescribed in 
New Horizons for the Re-
tarded, supra.
22 Respondent shall also be required to reimburse Local 414C 
for any dues that it would have deducted from the employees 
and remitted to Local 414C under the collective-bargaining 
agreement absent its unlawful unilateral changes.  Such sums 
shall likewise be calculated in the manner set forth in 
Ogle Protection Service, supra, with interest as prescribed in 
New 
Horizons, supra. Finally, I shall order Responde
nt to notify and, on request, 
bargain collectively and in good faith with Local 414C as the 
exclusive representative of the unit employees before imple-
menting any similar changes
 in wages, hours, or other terms 
and conditions of employment of
 unit employees in the future. 
See, e.g., 
St. George Warehouse, 
341 NLRB 904 (2004), enfd. 
420 F.3d 294 (3d Cir. 2005). 
Accordingly, on the foregoing 
findings of fact and conclu-
sions of law, and on the entire record, I issue the following 
recommended23 ORDER The Respondent, Solutia, Inc., Springfie
ld, Massachusetts, 
its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to bargain with United Food & 
Commercial Workers Union Local 414C/International Chemi-
cal Workers Union Council, Affiliated with United Food & 
Commercial Workers International Union, CLC, as the exclu-
sive collective-bargaining representative of the employees in 
the following unit, over the decision to consolidate and transfer 
                                                 21 The General Counsel requests that
 Respondent be ordered to pay 
quarterly compound interest on any monetary remedy (GC Exh. 1(c), p. 
5; and Br. 34).  The Charging Party also requests compound interest, 

albeit calculated daily rather than qu
arterly (Br. 25).  However, current 
Board practice is to assess only simple interest.  See, e.g., 
Bobbitt Elec-
trical Service
, 355 NLRB No. 37, slip op. at 1 fn. 2 (2010) (not report-
ed in Board volumes), and cases cited there. 
22 To the extent that an employee 
has made personal contributions to 
a fund that were accepted by the f
und in lieu of Respondent™s contribu-
tions, Respondent will reimburse the employee, but the amount of such 

reimbursement will constitute a se
toff to the amount that Respondent 
otherwise owes the fund. 
23 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in 
Sec. 102.48 of the Rules, be adopt-
ed by the Board and all objections to
 them shall be deemed waived for 
all purposes. 
unit work from the West Control Lab to the Saflex Lab, and the 
effects of that decision 
on the unit employees: 
 All hourly rated employees, excluding executives, office and 
clerical employees, guards, pr
ofessional employees and su-
pervisors as set forth in the 
National Labor Relations Board 
Certification of Representati
ves dated October 26, 1950,
 for 
the then existing Bircham Bend Plant. 
 (b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Rescind the unilateral consolidation and transfer of work 
from the West Control Lab to the Saflex Lab and return to the 
status quo ante by restoring the West Control Lab as it existed 
on or about August 1, 2009. 
(b) Offer immediate and full reinstatement to their former 
jobs to any current or former employees in the West Control 
Lab who may have been reassigned
, bid into other jobs, or opt-
ed to retire as a result of its un
ilateral consolidation/work trans-
fer and elimination 
of unit positions. (c) To the extent it has not already done so, make whole, 
with interest, any such employ
ees who have lost earnings and 
other benefits as a result of its unlawful unilateral changes, in 
the manner set forth in the remedy section above.  
(d) Remit all contributions it 
would have made on the em-
ployees™ behalf to employee retir
ement, 401(k), and/or health 
care funds absent its unlawful un
ilateral changes, and reimburse 
the employees for any expenses they may have incurred as a 
result of its failure to make su
ch benefit fund contributions, in 
the manner set forth in the remedy section above. 
(e) Reimburse Local 414C for any dues that it would have 
deducted from the employees and 
remitted to Local 414C under 
the collective-bargaining agreement absent its unlawful unilat-
eral changes, as set forth 
in the remedy section above. 
(f) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment rec-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(g) Within 14 days after service by the Region, post at its In-
dian Orchard facility copies of 
the attached notice marked ﬁAp-
pendix.ﬂ24  Copies of the notice, on forms provided by the Re-
gional Director for Region 1, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 
                                                 24 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 SOLUTIA
, INC
. 67Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the Indian 
Orchard facility, the Respondent 
shall duplicate and mail, at its own expense, a copy of the no-
tice to all current employees and former employees employed 
by the Respondent at any ti
me since August 2, 2009. 
(h) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 refuse to bargain with United Food & Com-
mercial Workers Union Local 
414C/International Chemical 
Workers Union Council, Affili
ated with United Food & Com-
mercial Workers International Union, CLC, as the exclusive 
collective-bargaining representative of the employees in the 
following unit, over our decision 
to consolidate and transfer 
unit work from the West Control Lab to the Saflex Lab, and the 
effects of that decision 
on the unit employees: 
 All hourly rated employees, excluding executives, office and 
clerical employees, guards, pr
ofessional employees and su-
pervisors as set forth in the 
National Labor Relations Board 
Certification of Representati
ves dated October 26, 1950,
 for 
the then existing Bircham Bend Plant.   
 WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL 
rescind the August 2009 unilateral consolidation 
and transfer of work from the West Control Lab to the Saflex 
Lab and return to the status quo ante by restoring the West 
Control Lab as it existed i
mmediately prior thereto. 
WE WILL 
offer immediate and full reinstatement to their for-
mer jobs to any current or former employees in the West Con-
trol Lab who may have been rea
ssigned, bid into other jobs, or 
opted to retire as a result of our
 unilateral consolidation/work 
transfer and elimination of unit positions. 
WE WILL 
make whole, with interest, any such employees who 
have lost earnings and other benefits as a result of our unlawful 
unilateral changes, to the extent
 we have not already done so. 
WE WILL 
remit all contributions we
 would have made on the 
employees™ behalf to employee retirement, 401(k), and/or 
health care funds absent our 
unlawful unilateral changes, and 
reimburse the employees for any expenses they may have in-
curred as a result of our failur
e to make such benefit fund con-
tributions. 
WE WILL 
reimburse Local 414C for any dues that we would 
have deducted from the employ
ees and remitted to Local 414C 
under the collective-bargaining ag
reement absent our unlawful 
unilateral changes. 
 SOLUTIA, INC.  